Citation Nr: 0206843	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  98-03 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected residuals of an old healed retinal 
detachment of the right eye, to include floaters.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from October 1952 
to October 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that decision, the RO granted 
service connection for residuals of an old healed retinal 
detachment of the right eye, to include floaters, and 
assigned a 10 percent rating to this disability, effective 
from June 10, 1996.  

After receiving notification of this award, the veteran 
perfected a timely appeal with respect to the issue of the 
evaluation of the service-connected residuals of an old 
healed retinal detachment of the right eye, to include 
floaters, rated as 10 percent disabling from June 10, 1996.  
In April 1999, the Board remanded the veteran's claim to the 
RO for further evidentiary development.  Following attempts 
to complete the instructions set forth in the April 1999 
remand, the RO, in May 2002, returned the veteran's case to 
the Board.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the issue on 
appeal as set forth on the preceding page.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The service-connected residuals of an old healed retinal 
detachment of the veteran's right eye, to include floaters, 
are manifested by visual acuity of 20/40, a clear cornea, a 
posterior chamber intraocular lens, slight dullness of the 
macula with indication of cryopexy in the peripheral retina, 
and normal intraocular pressure.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
service-connected residuals of an old healed retinal 
detachment of the right eye, to include floaters, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001)); 38 C.F.R. §§ 3.321, 4.75, 4.76, 4.76a, 4.77, 4.83a, & 
4.84a, Diagnostic Codes 6008, 6011, 6079, 6080, 6090, & 
Table V (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the statement of 
the case, the Board remand, and the supplemental statement of 
the case informed the veteran of the evidence needed to 
substantiate his rating claim.  As such, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available medical records identified by the veteran.  The 
veteran has also undergone two recent pertinent VA 
examinations.  

In this regard, the Board notes that, pursuant to the April 
1999 remand, the RO, by an April 1999 letter, asked the 
veteran to identify all sources of recent treatment received 
for his service-connected right eye disability.  Along with 
the letter, the RO attached forms authorizing the release of 
private medical records to VA for the veteran to complete, 
sign, and return to the agency.  The veteran failed to 
respond to the RO's request.  Additionally, the RO scheduled 
the veteran for a VA eye examination, but he failed to report 
to the evaluation.  As such, the Board finds that VA has met 
the requirements of the VCAA and its implementing 
regulations.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

According to the service medical records, a January 1954 
extension of enlistment examination demonstrated the presence 
of vitreous floaters with no pathology.  A September 1954 
release to inactive duty evaluation confirmed the presence of 
a large amount of vitreous floaters on the left more than the 
right side.  Approximately one-and-a-half weeks later in 
October 1954, the veteran was hospitalized for albuminuria, 
during which time he underwent a physical examination.  
Evaluation of the veteran's ocular fundi showed vitreous 
floaters bilaterally but were otherwise negative.  

Later in October 1954, the veteran was discharged from active 
military duty.  A private examination of the veteran's right 
eye in October 1974 demonstrated a large horseshoe retinal 
break superior temporally which was located somewhat 
posteriorly overlying one of the vortex ampullae and which 
was surrounded by a slight amount of subclinical retinal 
detachment that was, in turn, surrounded by pigmented 
demarcation lines.  The horseshoe flap was standing straight 
up and appeared to be under fairly strong traction.  The 
vitreous was detached and somewhat organized on its posterior 
surface.  There was a large hiatus inferiorly in the 
posterior hyaloid face.  The examining physician concluded 
that the veteran clearly had a large retinal tear located 
superiorly under great traction in his right eye and 
recommended that he undergo cryo applications.  

In November 1974, the retinal break in the veteran's right 
eye was treated with cryo applications.  In February 1975 and 
October 1975, the veteran underwent follow-up re-examination 
of his right retina.  These evaluations disclosed 
well-pigmented treatment lesions around the horseshoe break 
in the 10 o'clock meridian and a well-attached retina.  
Visual acuity was recorded at 20/30 without correction.  In 
December 1978, the veteran was found to have visual acuity of 
20/70 in his right eye.  

In September 1996, the veteran underwent a VA visual 
examination, at which time he reported that, in the previous 
several years, he had noticed spots in his right eye and had 
undergone cryopexy treatment to the upper outer area of the 
retina of his right eye with no complications.  Examination 
of the veteran's right eye demonstrated visual acuity of 
20/60, a clear cornea, early lens opacities, and a small 
amount of pigment in the upper outer area of his peripheral 
retina.  The examiner provided impressions of refractive 
error (presbyopia), early cataracts (with right eye vision of 
20/60), and a scarred upper outer peripheral retina of the 
veteran's right eye with no effect on vision.  The examiner 
noted that the veteran's vision was qualified for routine 
daily activities at home and work with glasses.  

At the time of a private medical examination in November 
1996, the veteran complained of decreased visual acuity which 
had been gradually increasing over the past year or two.  He 
denied having a recent history of eye disease, surgery, or 
trauma but did report that he had a history of a retinal 
detachment and had undergone a retinal cryopexy in his right 
eye in the early 1970s.  He described no visual problems 
until his current visual acuity complaints.  He denied 
wearing spectacle correction at that time.  

A physical examination of the veteran's right eye showed 
uncorrected visual acuity of 20/50 -2 with no improvement 
with spectacle correction; a normal external, neurologic, and 
pupillary evaluation; a slit lamp evaluation which was 
significant for the presence of mild to moderate nuclear 
sclerotic cataracts and moderate to advanced posterior 
subcapsular cataracts; a dilated evaluation of the vitreous 
which noted the presence of a posterior vitreous detachment 
with multiple vitreous floaters; normal disc, vessels, and 
macula; and a retinal break in the superior retinal periphery 
well-surrounded by retinal cryopexy scars with no evidence of 
extension of subretinal fluid beyond the area of the retinal 
cryopexy.  

The examining physician expressed his opinion that the 
veteran's decreased visual acuity was secondary to the 
significant posterior subcapsular cataracts.  Accordingly, 
the physician recommended that the veteran undergo cataract 
extraction with intraocular lens implantation in his right 
eye.  The physician further explained that, although he felt 
that the veteran would make a full recovery with regard to 
his visual acuity, the doctor also concluded that the veteran 
would continue to experience visual floaters as a result of 
his vitreous detachments and history of retinal cryopexy in 
his right eye.  The physician noted that the veteran was at 
some increased risk of retinal detachment but that this 
chance was minimal due to his successful retinal cryopexy.  

In March 1997, this examiner noted that in November and 
December 1996 the veteran had undergone cataract extraction 
with intraocular lens implantation and that he had done very 
well post-operatively with recovery of 20/25 vision in his 
right eye.  The veteran did continue to complain of a "film 
like sensation" over his eye, which the physician attributed 
to the presence of the posterior vitreous detachment with 
relatively large vitreous floaters.  The physician explained 
that this condition was a long-standing one associated with a 
retinal tear that had been previously repaired by retinal 
cryopexy.  The remainder of the post-operative ophthalmic 
examination was unremarkable.  

Although the physician noted that the veteran would continue 
to experience symptoms from his vitreous detachment, the 
physician also concluded that the veteran appeared to be 
stable from an ophthalmic point of view and that he would 
maintain good vision and normal visual function in his right 
eye.  Additionally, the physician explained that, although he 
could not say whether the veteran's vitreous liquefaction and 
subsequent detachment were directly related to his febrile 
illness which occurred in the 1950s, the physician stated 
that it was possible that an acute febrile illness with very 
high temperature elevations could result in intraocular 
inflammation that subsequently accelerated liquefaction of 
the vitreous body, which in turn would have contributed to 
the subsequent vitreous detachment, retinal tear, and 
vitreous floaters.  

In April 1997, the veteran underwent a VA visual examination, 
at which time he reported having experienced inflammation of 
the retina of his right eye during service.  The veteran 
explained that, although this condition cleared, he had to 
undergo a cryopexy in 1970 to repair a small tear in the 
retina of his right eye.  The veteran also stated that he 
subsequently, in November 1996, had cataracts removed from 
his right eye.  

A physical examination of the veteran's right eye 
demonstrated visual acuity of 20/40, a clear cornea, a 
posterior chamber intraocular lens, slight dullness of the 
macula with indication of cryopexy in the peripheral retina, 
and normal intraocular pressure.  The veteran was found to 
have visual acuity of 20/30 in his left eye.  The examiner 
provided the following impressions:  an old healed retinal 
detachment of the right eye as well as aphakia with posterior 
chamber intraocular lens and with best vision of 20/40 in the 
right eye.  

On the same day as the VA visual examination, the veteran 
underwent a field of vision study.  According to the report 
of this test, the examiner concluded that the reliability of 
the study was very good and that the fixation was very good.  

Based on this in-service, and post-service, evidence, the RO, 
by a July 1997 rating action, granted service connection for 
floaters with an old healed retinal detachment of the right 
eye.  In addition, the RO awarded a 10 percent rating to this 
disability, effective from June 10, 1996.  The veteran's 
service-connected right eye disability has remained evaluated 
as 10 percent disabling.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  However, this is not 
applicable in an appeal from a rating assigned by an initial 
grant of service connection.  Fenderson, supra.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2001).  

Review of the claims folder in the present case indicates 
that the RO has evaluated the veteran's service-connected 
right eye disability pursuant to Diagnostic Code 6011, which 
rates impairment resulting from retinal damage, including 
localized scars, atrophy, or irregularities of the retina 
which may be centrally located with irregular, duplicated 
enlarged, or diminished image.  According to this Diagnostic 
Code, such disability of the retina, whether on a bilateral, 
or unilateral, basis, warrants the assignment of a 10 percent 
disability evaluation.  38 C.F.R. § 4.84a, Diagnostic 
Code 6011 (2001).  No higher rating can be awarded pursuant 
to this Diagnostic Code.  Id.  

Alternatively, however, the veteran's service-connected right 
eye disability may be rated based upon the impairment 
resulting from detachment of his retina.  38 C.F.R. § 4.84a, 
Diagnostic Code 6008 (2001).  According to the applicable 
diagnostic code, detachment of the retina, in its chronic 
form, will be evaluated from 10 percent to 100 percent based 
upon impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity with a combined 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 
10 percent.  38 C.F.R. § 4.84a, Note following Diagnostic 
Code 6009 (2001).  

Visual acuity is measured based on the best distant vision 
obtainable after best correction by glasses, except in the 
presence of keratoconus (where contact lenses are medically 
required) or a difference of more than 4 diopters of 
spherical correction between the two eyes.  38 C.F.R. § 4.75 
(2001).  In such cases, the best possible visual acuity of 
the poorer eye without glasses, or with a lens of not more 
than 4 diopters difference from that used with the better 
eye, will be taken as the visual acuity of the poorer eye.  
Id.  

Impairment of visual acuity is addressed in Diagnostic Codes 
6061 to 6079.  These Diagnostic Codes provide for a 
compensable disability rating when visual acuity is at least 
20/50 in one eye and at least 20/40 in the other eye.  
38 C.F.R. § 4.84a, Diagnostic Code 6079 (2001).  

Measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated.  
38 C.F.R. § 4.76 (2001).  Not less than two recordings, and 
when possible, three will be made.  Id.  See also, 38 C.F.R. 
§ 4.76a (2001) (regarding computation of the average 
concentric contraction of visual fields for rating purposes).  
Impairment of field of vision is rated under Diagnostic 
Code 6080.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2001).  

Additionally, measurement of muscle function will be 
undertaken only when the history and findings reflect disease 
or injury of the extrinsic muscles of the eye or of the motor 
nerves supplying these muscles.  38 C.F.R. § 4.77 (2001).  
The measurement will be performed using a Goldmann Perimeter 
Chart.  See, 38 C.F.R. § 4.77, Figure 2 (2001).  The chart 
identifies four major quadrants (upward, downward, and two 
lateral) plus a central field (20 degrees or less).  The 
examiner will chart the areas in which diplopia exists, and 
such plotted chart will be made a part of the examination 
report.  38 C.F.R. § 4.77 (2001).  Muscle function is 
considered normal (20/40) when diplopia does not exist within 
40 degrees in the lateral or downward quadrants, or within 
30 degrees in the upward quadrant.  Impairment of muscle 
function is to be supported in each instance by record of 
actual appropriate pathology.  Id.  Diplopia which is only 
occasional or correctable is not considered a disability.  
Id.  The degree of diplopia is evaluated under Diagnostic 
Code 6090.  See, 38 C.F.R. § 4.84a, Diagnostic Code 6090 
(2001).  

Furthermore, the percentage evaluation of impairment of 
central visual acuity will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  38 C.F.R. § 4.83a (2001).  
See also, 38 C.F.R. § 4.84a, Table V (2001).  

Throughout the current appeal in the present case, the 
veteran has reiterated his belief that his service-connected 
right eye disability is more severe than the current rating 
indicates.  He has also described a progressive worsening of 
his right eye pathology since service at the time of his 
hearing on appeal before a VA hearing officer at the RO.  

The Board acknowledges the veteran's statements describing 
the symptoms of his service-connected right eye disability.  
These statements are deemed competent evidence.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected right eye 
disability must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.  

As the Board has previously noted in this decision, the 
veteran's service-connected right eye disability has been 
evaluated under Diagnostic Code 6011, which rates impairment 
resulting from retinal damage, including localized scars, 
atrophy, or irregularities of the retina which may be 
centrally located with irregular, duplicated enlarged, or 
diminished image.  The currently assigned evaluation of 
10 percent is the highest rating allowable pursuant to this 
Diagnostic Code.  See, 38 C.F.R. § 4.84a, Diagnostic 
Code 6011 (2001).  However, the veteran's service-connected 
right eye disability may alternatively be rated based upon 
the impairment resulting from the detachment of his retina, 
including such symptomatology as impairment of visual acuity 
or field loss, pain, rest-requirements, or episodic 
incapacity.  38 C.F.R. § 4.84a, Diagnostic Code 6008 and Note 
following Diagnostic Code 6009 (2001).  

In this regard, the Board notes that the most recent 
pertinent medical evidence received in the present case 
indicates that the veteran's service-connected right eye 
disability is manifested by visual acuity of 20/40, a clear 
cornea, a posterior chamber intraocular lens, slight dullness 
of the macula with indication of cryopexy in the peripheral 
retina, and normal intraocular pressure.  Additionally, the 
veteran was recently found to have visual acuity of 20/30 in 
his left eye.  

A minimum compensable rating of 10 percent requires evidence 
of visual acuity of at least 20/50 in one eye and at least 
20/40 in the other eye.  38 C.F.R. § 4.84a, Diagnostic 
Code 6079 (2001).  The recent medical examination findings of 
20/40 visual acuity in the veteran's right eye and 20/30 
visual acuity in his left eye clearly do not meet even these 
minimum requirements for a compensable rating based on visual 
impairment.  

Additionally, pursuant to Diagnostic Code 6008, the veteran's 
service-connected right eye disability may also be rated 
based upon the extent of impairment of visual field loss.  
38 C.F.R. § 4.84a, Diagnostic Code 6008 and Note following 
Diagnostic Code 6009 (2001).  The pertinent regulation 
specifically requires that not less than two recordings, and 
when possible, three recordings of visual field loss will be 
made.  38 C.F.R. § 4.76 (2001).  Significantly, the claims 
folder contains only one visual field loss recording, the 
study completed at the time of the April 1997 VA visual 
examination.  In this regard, the Board reiterates that, 
pursuant to the April 1999 remand, the RO scheduled the 
veteran for a VA visual examination which would have included 
a field of vision study.  However, the veteran failed to 
report to this evaluation which would have provided the 
second, and necessary, field of vision study of his right 
eye.  Consequently, at the present time, the veteran's 
service-connected right eye disability cannot be evaluated 
based upon the extent of any resulting field of vision loss 
that he may be currently experiencing in his right eye.  

Furthermore, the Board notes that the veteran's 
service-connected right eye disability may also be evaluated 
based on the extent of resulting pain, rest-requirements, or 
episodic incapacity with a combined additional rating of 
10 percent during continuance of active pathology and that 
the minimum rating during active pathology is 10 percent.  
38 C.F.R. § 4.84a, Diagnostic Code 6008 and Note following 
Diagnostic Code 6009 (2001).  Significantly, however, the 
essentially negative complaints and objective findings at the 
most recent visual examination do not support a conclusion 
that the veteran's service-connected right eye disability is 
currently under active pathology or that he experiences pain 
or episodic incapacity requiring rest as a result of this 
disorder.  As such, the Board must conclude that the medical 
evidence currently of record does not support even a 
compensable disability rating based upon any pain, 
rest-requirements, episodic incapacity, or active pathology 
that the veteran may be presently experiencing as a result of 
his service-connected right eye disorder.  

Moreover, the veteran's service-connected right eye 
disability may also be evaluated based upon the severity of 
any impairment of muscle function.  See, 38 C.F.R. § 4.77 
(2001).  Impairment of muscle function must be supported in 
each instance by record of actual appropriate pathology.  Id.  
Diplopia which is only occasional or correctable is not 
considered a disability.  Id.  The degree of diplopia is 
evaluated under Diagnostic Code 6090.  See, 38 C.F.R. 
§ 4.84a, Diagnostic Code 6090 (2001).  Significantly, 
however, impairment of muscle function in the veteran's right 
eye, or of the motor nerves supplying these muscles, was not 
demonstrated at the most recent VA visual examination, which 
was conducted in April 1997.  Consequently, evaluation of the 
veteran's service-connected right eye disability under this 
Diagnostic Code is not appropriate.  

Additionally, the pertinent regulations also provide for a 
percentage evaluation based on impairment of central visual 
acuity.  38 C.F.R. § 4.83a (2001).  See also, 38 C.F.R. 
§ 4.84a, Table V (2001) (which stipulates that the rating 
will be determined from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye).  Significantly, however, the objective 
findings of visual acuity found on recent examination do not 
support even a minimum compensable rating under these 
provisions.  

Consequently, a schedular evaluation greater than 10 percent 
for the service-connected residuals of an old healed retinal 
detachment of the veteran's right eye, to include floaters, 
is not warranted.  Further, because the veteran's claim 
regarding this service-connected disability represents an 
appeal from an initial rating for this disorder, the Board 
has considered whether a "staged" rating is appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
instance, however, the record does not show varying levels of 
disability and, therefore, does not support the assignment of 
a staged rating.  The Board concludes, therefore, that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for his service-connected right eye 
disability.  

Further, in exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing norm in these exceptional cases is that a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).  

As is evident in the statement of the case furnished to the 
veteran in November 1997 as well as the supplemental 
statement of the case sent to him in October 1999 in the 
present case, the RO adjudicated the issue of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (the Board may consider whether 
referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (the Board may affirm an 
RO conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).  

In the present case, the RO found that referral for extra-
schedular consideration was not warranted.  The Board agrees.

First, the schedular evaluation in this case is not 
inadequate.  Higher schedular ratings are provided for the 
veteran's service-connected right eye disability under the 
applicable Diagnostic Codes, but the medical evidence 
reflects that comparable manifestations are not present in 
this case.  Second, the Board finds no evidence of an 
exceptional disability as manifested by related factors such 
as marked interference with employment or frequent 
hospitalizations.  Specifically, it is not shown by the 
evidence of record that the veteran has required any recent 
hospitalization for his service-connected right eye 
disability.  Also, the overall picture presented by the 
evidence in the claims folder does not actually reflect 
"marked interference" in employment due specifically to the 
veteran's service-connected right eye disability.  Thus, the 
Board finds that the absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claim for consideration of an extra-schedular rating for the 
service-connected right eye disorder.  This disability is 
appropriately rated under the schedular criteria.  


ORDER

A rating greater than 10 percent for residuals of an old 
healed retinal detachment of the right eye, to include 
floaters, is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

